209 Ga. 146 (1952)
71 S.E.2d 216
CARTER et al.
v.
BISHOP, by next friend.
17869.
Supreme Court of Georgia.
Argued May 12, 1952.
Decided June 9, 1952.
Pittman, Hodge & Kinney and R. Carter Pittman, for plaintiffs in error.
Mitchell & Mitchell and Keener & Keener, contra.
DUCKWORTH, Chief Justice.
The exception here is to a judgment overruling an amended motion for a new trial in a suit for damages. It is contended that the Supreme Court has jurisdiction, however, because *147 the constitutionality of certain rules promulgated by the Public Service Commission is drawn in question in the amended grounds by excepting to the charge applying those rules. The Constitution confers upon the Supreme Court jurisdiction to construe the Constitution and to determine the constitutionality of a State law. Constitution of 1945, art. 4, sec. 2, par. 4 (Code, Ann., § 2-3704). The various clauses of the Constitution here invoked are plain and unambiguous, hence require no construction but simply application which the Court of Appeals has jurisdiction to make. Constitution of 1945, art. 4, sec. 2, par. 8 (Code, Ann., § 2-3704); Atlanta-Asheville Motor Express v. Superior Garment Mfg. Co., 206 Ga. 882 (59 S. E. 2d, 382), and citations. Furthermore, the rules here assailed are not "State laws" in contemplation of the Constitution. Maner v. Dykes, 183 Ga. 118 (187 S. E. 699). The Court of Appeals has jurisdiction of this writ of error and it will, accordingly, be transferred to that court.
Transferred to the Court of Appeals. All the Justices concur, except Atkinson, P.J., not participating.